                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-173-MOC-DCK

TRAVELERS CASUALTY AND SURETY                        )
COMPANY OF AMERICA,                                  )
                                                     )
              Plaintiff,                             )
                                                     )
   v.                                                )      ORDER
                                                     )
JELD-WEN HOLDING, INC.,                              )
                                                     )
              Defendant.                             )
                                                     )


        THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 17) filed by R. Steven DeGeorge, concerning Michael E.

Farnell, on July 8, 2021. Michael E. Farnell seeks to appear as counsel pro hac vice for

Defendants.   Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

        IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Motion For Admission Pro Hac Vice and Affidavit” (Document No. 17) is GRANTED.

Michael E. Farnell is hereby admitted pro hac vice to represent Defendants.

        SO ORDERED.
